Citation Nr: 1729511	
Decision Date: 07/26/17    Archive Date: 08/04/17

DOCKET NO.  13-27 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a lumbar spine disability.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

K. D. Cross, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1984 to April 1996.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA). 

The Board remanded the matter for additional development in February 2014, May 2015, and September 2016.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although further delay is regrettable, the Board finds that additional development is necessary prior to appellate review.  A remand by the Board confers on the Veteran the right to compliance with the remand.  Stegall v. West, 11 Vet. App. 268 (1998).

The Veteran contends that he acquired a low back disability while in service.  Specifically, in a February 2017 statement, the Veteran indicates that he sustained his back injury in 1985 while jumping out of a " 2 1/2 truck" while stationed in Fort Hood Texas.  Following that statement, the Veteran then references seven different times he had to receive treatment for his lower back between 1986 and 1995.  The Board notes that in the November 2009 the Veteran provided an injury date of 1994, in July 2014 the Veteran provided an injury date of 1984, and in February 2017 the Veteran provided an injury date of 1985.

In a November 2009 VA examination, the Veteran was diagnosed with chronic lumbosacral strain.  During the examination the Veteran reported jumping out of the back of a "2 1/2 ton tuck" and experiencing back pains since the incident.  The Veteran then reported subsequent back injuries beginning in 2000, then 2006 and 2008.  

In a February 2016 VA examination, an examiner opined that the Veteran's lumbar spine disability was not service related.  The rationale provided was the examiner's inability to find evidence of medical care for chronic recurrent low back pain or condition while in service for the Veteran.

The Veteran's military personnel records and additional private treatment records dated from 2007 through 2013 were subsequently added to the file.  The Board also notes that the evidence of record shows that the Veteran was seen for back pain in May 1991 while in service.  

The September 2016 Board remand specifically requested that an addendum opinion be provided by the February 2016 examiner or another qualified examiner, if unavailable.  The Board directed the examiner's attention to the military personnel records reflecting back pain treatment in May 1999.  It also directed the examiner's attention June 2014 VA examination which included a detailed history of reported in-service and post service back complaints.  Lastly, the Board stated that the Veteran's in-service treatment for back pain is conceded.

In a January 2017 examination, the examiner opined that the Veteran's lumbar spine disability is not service related.  The rationale provided was that after review of the May 1999 and June 2014 records, the examiner was "unable to find any medical care for chronic recurrent low back pain or condition, including thoracic spine while in service in the E-File, VBMS/STR."  The examiner also cited duration of time between the alleged in-service incident and the November 2009 diagnosis as a basis for the negative opinion.  

Compliance with the Board's remand instructions is neither optional nor discretionary.  Stegall v. West, 11 Vet. App. 268 (1998).  The September 2016 remand instructions noted that the Veteran's in-service treatment for low back pain was conceded, however the January 2017 VA examiner still listed the lack of in-service treatment as the rationale for a negative opinion.  Therefore, the resulting actions are incomplete and do not substantially comply with the September 2016 Board remand.  

Accordingly, the case is REMANDED for the following actions:

1.  Associate with the record any VA medical records not already of record pertaining to treatment of the Veteran, to include records after January 2017.  

2.  Schedule the Veteran for a VA examination with a  medical doctor examiner to determine the nature and etiology of any low back disability.  The examiner should review the claims file, to include a copy of this REMAND, and note that review in the report.  All indicated tests should be conducted.  The examiner should note that the Veteran's in-service treatment for back pain is conceded.  

The examiner should opine whether it is at least as likely as not (50 percent or greater probability) that any low back disability is related to active service, to include conceded in-service treatment for mechanical back pain.  In providing this opinion, the examiner is requested to reconcile his or her opinion with the other opinions of record.  

If the examiner determines that the low back disability is not the result of active service, but that it can be attributed to some other cause, the examiner should so state, taking into account the Veteran's full post-service work and medical history.  The examiner should discuss the Veteran's lay statements regarding the history and continuity of symptomatology.

The examiner should provide a clear rationale for all opinions

3.  Then, readjudicate the claim.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Lesley A. Rein
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




